PER CURIAM.
It was expressly decided by the Supreme Court in Bradford v. Southern Railway, 195 U. S. 243, 25 Sup. Ct. 55, 49 L. Ed. 178, that Act July 20, 1892, c. 209, 27 Stat. 252 (U. S. Comp. St. 1901, p. 706), which allows the prosecution of an action in forma pauperis, does not apply to appellate proceedings, and that the Circuit Court of Appeals have no authority to allow an appeal or writ of error in that form, in the absence of a statute.
This is conclusive of the question, and the petition is therefore denied.